



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: Caron c. Perrier, 2018 ONCA 422

DATE: 20180503

DOSSIER: C64619

Les juges Rouleau, van Rensburg et
    Pardu

ENTRE

Julie Caron

Intimée (Appelante)

et

Benoît Perrier

Requérant (Intimé)

André Bluteau, pour lappelante

Julie Guindon, pour lintimé

Date de laudience : le
    25 avril 2018

Décision rendue séance tenante

En appel de lordonnance de la juge Adriana
    Doyle de la Cour supérieure, en date du 30 juin 2017, dont les motifs figurent
    à 2017 ONSC 4093, et de lordonnance imposant la peine en date du 13 octobre
    2017.

MOTIFS
    DE LA COUR

[1]

Lappelante fait appel de la décision de la juge
    Doyle déclarant lappelante coupable doutrage au tribunal en raison de manquements
    aux ordonnances du juge Beaudoin en date du 8 décembre 2016 et du juge Shelston
    en date du 12 janvier 2017. La juge Doyle lui a imposé une peine de 3,000 $,
    plus 1,000 $ par mois à compter de janvier 2018, jusquà ce que lappelante se
    conforme aux ordonnances.

[2]

Lappelante prétend que la juge Doyle a commis
    plusieurs erreurs. Spécifiquement, elle prétend que les ordonnances des juges Beaudoin
    et Shelston ont été obtenues par la fraude. Elle nous a référé à divers
    documents quelle prétend contradictoires et qui démontrent quil y avait bel
    et bien eu fraude en lespèce.

[3]

À notre lecture des documents, nous ne sommes
    pas en mesure de conclure, tel que suggéré par lappelante, quil y a eu
    fraude. Les deux ordonnances demeurent en vigueur et doivent être respectées
    tant quelles ne sont pas variées ou infirmées en appel. Lallégation que les
    ordonnances ont été rendues suite au dépôt de preuves incohérentes et
    mensongères par la partie adverse ne justifie pas le refus de sy conformer.

[4]

Lappelante prétend ensuite que les juges
    Beaudoin et Shelston navaient pas compétence pour rendre les ordonnances en
    vertu desquelles lappelante a été trouvée en outrage. À son avis, la résidence
    ordinaire de lenfant a changé quand elle a déménagé à Sudbury au mois
    doctobre, sans la connaissance ni le consentement du père. Ainsi, selon elle,
    la Cour dOttawa navait pas compétence.

[5]

Selon nous, les juges Beaudoin et Shelston
    avaient compétence pour statuer sur la résidence habituelle de lenfant. Ils
    ont déterminé quil sagissait dOttawa. Ces ordonnances, telles que nous
    lavons noté précédemment, demeurent en vigueur.

[6]

Lappelante avance ensuite quelle avait de
    bonnes raisons pour déménager à Sudbury. Ceci peut bel et bien être le cas,
    mais cela ne justifie pas le non-respect des ordonnances.

[7]

Il nest pas contesté que lappelante est en
    violation des ordonnances de deux juges. Nous nacceptons pas les arguments de
    lappelante selon lesquels ces ordonnances ne devraient pas être respectées
    pour cause de fraude ou absence de compétence. En ce qui a trait à la peine,
    elle nous paraît raisonnable dans les circonstances.

[8]

En conclusion, lappel est rejeté. Les dépens
    sont accordés à lintimé au montant de 5,732.25 $, débours et taxes compris.

« Paul
    Rouleau j.c.a. »

« K. van Rensburg
    j.c.a. »

« G.
    Pardu j.c.a. »


